DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 06/26/2020 are acceptable.
Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 8/16/22 is acknowledged.

4.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
5.	Claims 1-9 are objected to because of the following informalities:  
	Since Applicant discloses the single crystal silicon plate and the two flexible single crystal silicon beams which are made of a single crystal silicon epitaxial layer are suspended over the buried cavity, the recitation of claim 1 calling for “… a buried cavity and a single                               
crystal silicon plate made of the single crystal silicon epitaxial layer and anchored to the silicon substrate through two flexible single crystal silicon beams made of the single crystal silicon epitaxial layer, which are all suspended over the buried cavity” is vague and/or confusing because the buried cavity does not suspend over itself and should read, along the lines, “… a buried cavity; a single crystal silicon plate and two flexible single crystal silicon beams each made of the single crystal silicon epitaxial layer and suspended over the buried cavity, wherein the single crystal silicon plate is anchored to the silicon substrate through two flexible single crystal silicon beams.” 
	The  recitation of claim of claim 4 calling for, “… prevent the microstructure from stick …” should read “… prevent the microstructure from sticking …” 
	Since the requirement for a porous silicon layer was introduced in claim 2, the  recitation of claims 5 and 6 (claims 5 and 6 depend from claim 1) calling for, “… the porous silicon layer …” lacks proper antecedent basis. 
Appropriate correction is required.
Allowable Subject Matter
6.	Claims 1-9 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  US PG-Pub 2014/0192836 to Neilson, a closely related art, discloses a piezoelectric MEMS resonator comprising a microstructure including: a silicon substrate; a cavity; a silicon plate  anchored to the silicon substrate; a piezoelectric resonance element including:  a bottom electrode, a middle piezoelectric layer, a top drive electrode, a top sense electrode, and a top electrode isolation gap which are all vertically stacked on the silicon plate. However, claim 1 also requires, inter alia, a buried cavity; a single crystal silicon plate and two flexible single crystal silicon beams each made of the single crystal silicon epitaxial layer and all suspended over the buried cavity, wherein the single crystal silicon plate is anchored to the silicon substrate through two flexible single crystal silicon beams; and several electric connecting elements including: two bonding pads connecting to the bottom electrode  and two bonding pads connecting to the drive electrode and the sense electrode respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893